Title: To Thomas Jefferson from the Officers of the Greenbrier County Militia, 29 January 1781
From: Officers of the Greenbrier County Militia
To: Jefferson, Thomas



Sir
Green Briar 29th. January 1781

A Letter from your Excellency of the 24th of December directing that 137 Men of the Militia of this County shouéd forthwith be raised and sent to the County of Kentucky to join Colo. Clarke, and serve under him this ensueing Summer on an Expedition against the Indians in Consequence of which We have given orders to Draft that Number together with Proper Officers to Command them, amounting to 146 effective Men; so large a number out of a Militia scarcely 550 strong lying in a County exposed to the daily inroads of the Indians, fill[s] us with much uneasiness about the dangers we are like[ly] to suffer from this weakening of our Militia, especially at a time when we cannot expect to be reinforced from any of the interiour Counties, shouéd any such danger arise. How much more then must our apprehension of Danger increase when we find that by an Act of Assembly we are to furnish 34 Men More for the Continental Army. It is with the utmost reluctance we address ourselves to your Excellency on this occasion (at a time when the necessities of the State require the utmost exertion of its members in its defence) to request that you will Prolong the Term in which we are to furnish said recruits, till the return of o[ur] Militia from Colo. Clarke, or at least till such time as [the]y have got into the Indian Country and may have drawn their attention to his operations. Assure yourself Sir we wou’d not have made this request but in consequence of the intreaties of the inhabitants here and the imminent danger to which we think these frontiers exposed, by thus drawing away the Militia. We shall continue to use all means to have the Militia ready as speedily as Possible, shou’d you think it improper to grant our request.
We are Sir Your most Obedt. Hble Servants,

andw. donnalysaml brownandw. hamilton

